DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims and arguments filed on January 21, 2022 have been received and entered. Claims 25-2 have been canceled. Claims 1-24are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Claims 23-26 (Group IV) in the reply filed on January 7, 2020 was acknowledged.  The traversal was on the grounds that searching for the MB LAC 1 knock-out animal and methods of use thereof would not present an undue burden. This was not found persuasive because examining plurality distinct method step with the elected mouse claim would not be coextensive. It was indicated that examination of method steps and product together would cause undue search burden, because examining a method claim requires searching for method steps that would be different from searching for a mouse that has multiple different utility (animal model, drug screening or use of cell and tissue derived therefrom for multiple processes). These searches would be undue since method and factors affecting these distinct steps would have to be considered. Further, the prior art applicable to one mouse would not likely be applicable to method steps as claimed and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, the requirement was deemed proper and was therefore made FINAL.
Claims 1-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 23-24 are under consideration. 

Withdrawn--Claim Rejections - 35 USC § 112 
Claim 25 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, because the specification fails to provide an enablement for the full scope of the claimed invention. Applicants’ cancellation of claim 25 renders its rejections moot.

Withdrawn -Claim Rejections - 35 USC § 112 
	Claims 23-25 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicants’ cancellation of claim 25 renders its rejections moot. To the extent, applicant’s argument pertains to claims 23 and 24, Examiner respectfully disagree with the applicant’s assertion that previous office action has mischaracterized the resulting phenotype. Applicant should note that previous office action states “instant specification directly supports for injecting cocaine to the mouse with claimed genotype followed by i.p. injection once daily for 10 days with 200 mg/kg ceftriaxone resulting in no effect on the response to cocaine in MBLACI KO mice. The statement no effect on the response to cocaine in MBLACI KO mice is written in context that CEF administration did not block the effect of cocaine administration (had no effect on the response to cocaine) in the MBLAC1 KO mouse particularly since cef administration otherwise is expected to block the effect of cocaine in WT mouse).  The rejection was primarily directed to the resulting phenotype of the mouse that is expected to be displayed only following pre-treatment of said KO mouse with Cef followed by administration of drug of abuse. However, upon further consideration, the previous rejection is withdrawn as instantly recited resulting phenotype appears to be an inherent feature of the mouse that is expected to be displayed following administration of Cef followed by administration of drug of abuse that is supported by the specification (para. 39, 41, 148-151). Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Retzlaff et al (Journal of Neuro psychopharmacology (2016), 41, S116-S288, M152), Campbell (US Patent no. 6201168, dated 03/13/2001),  NCBI accession no NM_177878.3., 2014 and Knackstedt et al., (Biological Psychiatry, 67(1): 81-84, 2010, IDS).
Claims are directed to an MBLAC1 homozygous KO mouse lacking any functional copies of the endogenous Mblac] gene and lacking expression of MBLAC1, wherein the mouse is unable to produce detectable levels of MBLAC1 as assayed by Western blot analysis and the mouse displays a loss of ceftriaxone attenuation of effects of drugs of abuse. Claim 24 is interpreted as MBLAC1 KO produced by a process of using Crispr/Cas9. To the extent prior art teach a mouse whose genome comprises a homozygous disruption of endogenous MBLAC1, it is applicable to the rejection. Additionally, the phenotype of mouse displaying a loss of ceftriaxone attenuation of effects of drugs of abuse, is interpreted as inherent feature of the Mblacl KO mouse disclosed in prior art.
With respect to claim 23-24, Retzlaff teaches MBLAC1 knockout mouse (para. 1 and last para). Retzlaff further teaches that utilizing extracts from transfected cells and mouse brain, they show evidence of a specific, high-affinity Cef interaction with Mblacl (see background). Retzlaff teaches that specific Cef binding to Mblac has high affinity (KD = 2.22mM). Retzlaff teaches a MBLAC1 knockout mouse that is used to determine the mechanism supporting the neuroprotective and behavioral action of chronic ceftriaxone (Cef) treatment. These studies establish a path to the development of novel, Mblacl-targeted small molecules that are useful for brain disorders linked to disrupted CNS glutamate signaling (see conclusion). While Retzlaff et al teach a Retzlaff teaches MBLAC1 knockout mouse, however differ from claimed invention by not disclosing the knockout is homozygous any functional copy of endogenous MBLAC1 such that detectable protein is produced. 
Campbell taught knockout technology as it relates to mice and application of the technology to any known gene of interest. Campbell taught the use of the mice in determining the in vivo biological function of any known gene of interest (see column 8, lines 21-27, column 7, lines 62-65). Campbell further discloses the essential components of a targeting vector including a selectable marker genes such as that encoding neomycin resistance (column 11, example 1), and the steps involved for targeted gene replacement in ES cells, and in turn to produce mouse whose genome comprises homozygous or heterozygous deletion of an endogenous gene such that said mouse does not produce the functional protein in said mouse (column 11, example 1). The combination of reference differs from claimed invention by not disclosing the implicit phenotype of MBLAC1KO mouse displaying a loss of ceftriaxone attenuation of effects of drugs of abuse. 
However, prior to the effective date of the instant invention, Knackstedt teaches that cocaine induces the loss of glutamate homeostasis and that administration of cef restored GLT-1 and GLT-1 upregulation inhibits cocaine seeking (Background; Figure 2, p. 83). In particular, Knackstedt teaches training their rats to self-administer cocaine and then underwent 3 weeks of extinction training. The animals were self-administered cocaine for 2 hours/day for 2 weeks followed by extinction training for 3 weeks and until lever pressing reached 25% of self-administration levels. During extinction, animals were treated with either ceftriaxone or vehicle for 5 to 12 days and then tested for both cue- and cocaine primed reinstatement of the drug-seeking response (see pages 81-82, Methods and Materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of prior art to study the physiological role of KO MBLAC1 mouse as described by Retzlaff with Campbell and Knackstedt to make a transgenic comprising a disruption in the endogenous MBLAC1 gene., as instantly claimed, with a reasonable expectation of success, before the effective filing of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been motivated to make a homozygous MBLAC1 knockout mouse using the method of Campbell for the purpose of determining the physiological role of MBLAC1 to determine neuroprotective and behavioral action of chronic ceftriaxone (Cef) treatment as suggested by Retzlaff. Furthermore, Campbell taught using mice to determine the function of the gene of interest and drug screening caused by the homozygous and/or heterozygous gene disruption (supra). The claimed phenotype of mouse would be implicit because Knackstedt show that cef is effective to inhibit cocaine seeking behavior and can be used to target glutamate homeostasis (page 83, col. 2, Discussion, para. 2 and Figure 2C), while Retzlaff reported the mechanism of Cefs action reestablishes homeostatic glutamate. In view of foregoing it would have been implicit for MBLAC1 KO mouse disclosed in Retzlaff to display a loss of Cefs attenuation effect of cocaine abuse following administration of cocaine followed by Cefs. One of the ordinary skills in the art would have expected a reasonable expectation of success in combining the teaching of Retzlaff with Campbell because prior art successfully reported producing MBLAC1 knockout mouse and it was routine in the art to make heterozygous or homozygous disruption of a target gene before the effective filing date of instant application by applying the method of Campbell to any gene of interest. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Retzlaff et al (Journal of Neuro psychopharmacology (2016), 41, S116-S288, M152), Campbell (US Patent no. 6201168, dated 03/13/2001),  NCBI accession no NM_177878.3., 2014,  Knackstedt et al., (Biological Psychiatry, 67(1): 81-84, 2010, IDS) as applied above for claim 23, and further in view of Shen et al., (Cell Res vol. 23, 720-723, 2013). Claim 24 is  again included in the rejection to address the limitation of process of using Crispr/Cas to produce mouse.
The teaching of Retzlaff, Campbell, NCBI accession and Knackstedt have been described above and relied in same manner here. Retzlaff teaches MBLAC1 knockout mouse (para. 1 and last para) but differ from claimed invention by not disclosing KO MBLAC1 mouse, wherein coding sequence of the endogenous MBLC1 gene are disrupted by CRISPR/cas9 resulting in loss of MBLAC1 protein expression. 
However, before effective filing date of instant application, Shen teaches a CRISPR/Cas9 strategy to introduce deletions in an endogenous gene, disrupting sequences as described in the methods disclosed in Shen. The publication teaches Cas9/RNA can site-specifically cut DNA in zebrafish and mouse embryos, paving the way for its use in the generation of homozygous or heterozygous gene-disrupted animals (see page 722, col. 2, last para., col. 1, para. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of prior art to study the physiological role of KO MBLAC1 mouse as described by Retzlaff, Knackstedt with to Shen make a transgenic comprising a disruption in the endogenous MBLAC1 gene using Crispr/cas9, as instantly claimed, with a reasonable expectation of success, before the effective filing of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been motivated to make a homozygous MBLAC1 knockout mouse using the method of Shen for the purpose of determining the physiological role of MBLAC1 to determine neuroprotective and behavioral action of chronic ceftriaxone (Cef) treatment as suggested by Retzlaff. The claimed phenotype of mouse would be implicit because Knackstedt show that cef is effective to inhibit cocaine seeking behavior and can be used to target glutamate homeostasis (page 83, col. 2, Discussion, para. 2 and Figure 2C), while Retzlaff reported the mechanism of Cefs action reestablishes homeostatic glutamate. In view of foregoing it would have been implicit for MBLAC1 KO mouse disclosed in Retzlaff to display a loss of Cefs attenuation effect of cocaine abuse following administration of cocaine followed by Cefs. One of the ordinary skills in the art would have expected a reasonable expectation of success in combining the teaching of Retzlaff with Campbell because prior art successfully reported producing MBLAC1 knockout mouse and it was routine in the art to make heterozygous or homozygous disruption of a target gene using Crispr/Cas9 before the effective filing date of instant application by applying the method of Shen to any gene of interest. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants disagree with the rejection arguing prior art fails to teach or suggest the claimed KO MBLAC1 mouse that displays a loss of ceftriaxone attenuation of effects of drugs of abuse, because 1) an ordinarily-skilled artisan would not extrapolate from the combined teachings of the prior art combinations to the claimed KO MBLAC1 mouse that displays a loss of ceftriaxone attenuation of effects of drugs of abuse, and because 2) the claimed KO MBLAC1 mouse that displays a loss of ceftriaxone attenuation of effects of drugs of abuse was not predictable based on the cited combinations of references. At the time the application was filed, there was no expectation or even suggestion that knocking out MBLAC1 alone would impair the activity of Cef. Applicant in part cite portion of Advisory Action (mailed April 6, 2021) and the prior office actions in making 35 U.S.C. 112 lack of enablement rejections to argue that prior art of record teaches resulting phenotype of the transgenic KO mice was unpredictable due to physiological compensation for the loss of a gene product in the knockout mouse, thus, complicating the interpretation of the phenotypic changes seen in transgenic animals. Applicant further assert that one transgenic mouse is not expected to be identical to another and strain differences will be a source of variability, and incorporation of new genetic material may alter the control of function of other genes.” It is incongruous to assert in multiple actions that the claimed MBLACI1 KO mouse having a particular phenotype is unpredictable but to now assert that the claimed MBLAC1 KO mouse having a particular phenotype is predictable and obvious over the prior art. Applicant assert it is impermissible hindsight. One of skill in the art could not have predicted the claimed phenotype based on the knowledge in the art at the time of the invention. A lack of predictability indicates that the rejection is not properly supported. Applicant argues that, it is well known in the art that a binding activity does not predict function. The functional impact of ceftriaxone is not shown in Retzlaff, only that ceftriaxone binds to MBLAC1. Applicant argues that it is unknown whether the function of MBLAC1 is achieved as a single protein; MBLAC1 may be all that is needed to bind Cef and exert an effect on Cef, or MBLAC1 may function as a heteromultimer (binding with other proteins) in a complex of other proteins and disruption of this interaction is needed for a functional effect. At the time the application was filed, there was no expectation or even suggestion that knocking out MBLAC1 alone would impair the activity of Cef. Indeed, the model proposed by Pettinati et al, 2018 (filed herewith), of a 3’riboendonuclease, is believed to be achieved in a larger protein complex. Pettinati et al. presents evidence that it is MBLAC1 and not another nuclease of the same gene family (CPSF73) that carries out the processing of histones. Applicant argues that Pettinati et al. actually shows MBLAC1 translocating to the nucleus as part of its mechanism, and though other proteins in the MBLAC1 complex were not studied in the Pettinati paper, since MBLAC1 is closely related to CPSF73, it would be obvious for anyone in the field to believe that this is the model and therefore NOT assume or predict that targeting MBLAC1 alone would lead to ceftriaxone functional loss. Applicant was the first to show a functional impact of loss of MBLAC1 (on ceftriaxone’s activity in the cocaine assay), which is the subject matter of pending claims 23 and 24. Again, it is well known in the art that binding doesn’t mean function. One of skill in the art could not have assumed that because drug A targets X, that X will be the target for drug A in a specific functional response (e.g., attenuation of effects of drugs of abuse). There could be another molecule that binds, for example. The target could be hundreds of things. At the time of the invention, there were many factors that bound or potentially bound to MBLAC1. Just because a factor (e.g., Cef) binds to X (e.g., MBLAC1), it doesn’t mean X (e.g., MBLAC1) is responsible for impacting the activity of that factor. In addition to binding MBLAC1, Cef similarly binds to other p proteins. Applicant further argues that Retzlaff et al reference refers to future work, including  these studies establish a path to the development of novel, Mblacl-targeted small molecules that may be useful...”, “we are positioned to determine how Mblac! acts in vivo...” Thus, again, it was unpredictable that knocking out MBLAC1 would impair Cef’s ability to attenuate the effects of drugs of abuse. One of skill in the art would not have predicted the result. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it appears that applicant in part agree that prior art summarized by the reference of Retzlaff teaches a MBLAC1 KO mouse. Before the effective filing date, method to produce mouse whose genome comprises homozygous or heterozygous inactivation of endogenous gene such that said mouse does not produce the functional protein in said mouse (column 11, example 1) was routine and well established as evident from the teaching of Campbell. One of ordinary skill in the art would conclude that the MBLAC1 KO mouse of prior art would be homozygous or heterozygous or alternatively obvious in view of Campbell. Thus, the only issue argued by applicant pertains to KO mouse of  prior art fails to disclose and/or predict the resulting phenotype of said mouse as disclosed in prior art. Applicant should note that
MPEP 2112 states "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, the combination of reference teaches method to make a homozygous MBLAC1 knockout mouse using the method of Campbell for the purpose of determining the physiological role of MBLAC1 to determine neuroprotective and behavioral action of chronic ceftriaxone (Cef) treatment as suggested by Retzlaff. The MBLAC1 KO mouse disclosed in prior art appears to be structurally similar and therefore the resulting phenotype associated with said MBLAC1 KO mouse would be implicit to the KO of prior art. MPEP 2112.01 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id
In response to Applicant’s argument relying on selective portion of Advisory Action  and the prior office actions in making 35 U.S.C. 112 lack of enablement rejections to argue that prior art of record teaches resulting phenotype of the transgenic KO mice was unpredictable, it is emphasized that the previous rejection explicitly indicated an enables scope  for a transgenic MBLAC1 KO mouse. It was indicated that the disclosure is not enabled for any other animal lacking any functional Mblacl gene or any knock out nonhuman animal without any phenotype or any other rodent showing resulting phenotype as claimed. In fact, office action explicitly indicated enabling scope for the MBLAC1 KO mouse. 
n response to Applicants’ arguments that there is no predictability, it is noted that one of skill in the art would be recognize that Retzlaff teaches that 1) diseases such as addiction are routinely treated using Cef (abstract); 2) Cef’s proposed mechanisms involve a reestablishment of homeostatic glutamate signaling through an elevation of astrocytic glutamate transporter mRNA and protein expression; 3) SWIP-10 is a C.elegans metallo-beta-lactamase domain containing protein that regulates glutamate, dependent dopamine neuron excitability and its ortholog Mblac1, retains all residues involved in the hydrolytic function of metallo-beta lactamases and is expressed in the brain; 4) evidence for the specific, high-affinity binding of Cef, a neuroprotective and behaviorally active beta-lactam antibiotic, to the metallo-betalactamase domain containing protein, Mblac1.  Retzlaff teaches that the C. elegans Mblac1 ortholog, SWIP-10, functions in glial pathways that confer glutamate-dependent modulation of dopamine neurons, which is consistent with a functional attribution of Mblac1 in mammalian brain glutamate homeostasis. Retzlaff teaches that cef is used to treat disease such as addiction and involves a reestablishment of homeostatic glutamate signaling through an elevation of astrocytic glutamate transporter mRNA and protein expression. Thus, the skilled artisan would recognize that there is abnormal homeostatic glutamate signaling in these diseases including addiction (abstract, Haradway et al 2015 reference cited as evidence without relying on rejection). Applicant should furtehr note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).
Applicant’s argument relying on the teaching of Pettinati et al have been considered but are not persuasive.  In the instant case, claims are directed to a transgenic MBLAC1 KO mouse and not to methods of testing MBLAC1 binding to Cef.  Thus, one of skill in the art would not look to art teaching HAGH binding to Cef to test methods of MBLAC1 to Cef.  Furthermore, even if Cef is known to bind other proteins, the claims are not directed to disruption of binding between Cef and any other protein; the claims are specifically directed to MBLAC1 KO mouse that is explicitly taught by prior art of record. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, claimed KO mouse is taught in prior art. The secondary references are merely cited to provide some technical reasoning to reasonably support the determination that the allegedly inherent or implicit characteristic necessarily flows from the teachings of the applied prior art. 
It is in this context, one of ordinary skill in the would have utilized the Mblac1 knockout mice, taught by Retzlaff to further characterize the mouse, in methods of self-administration of cocaine to determine the effect of Mblac1 knockout on addiction behavior, such as cocaine addiction.  One of skill in the art would be motivated to use the KO mice, as taught by Retzlaff, who reported “With our recent development of Mblac1 KO mice, we are positioned to determine how Mblac1 acts in vivo, and to determine the mechanisms supporting the neuroprotective and behavioral actions of chronic Cef treatment.” (emphasis added). 
On page 16 of the applicant’s argument, applicant re-iterates and relies on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection
outlined by the examiner, applicants’ arguments are not compelling and do not overcome
the rejection of record.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haradway et al The Journal of Neuroscience, 2015, 35(25, 6409-9423, IDS. Rawl et al Behav Pharmacol. 2010 March ; 21(2): 161-164, IDS teaches ceftriaxone inhibits development of morphine physical dependence in rats identifies a functionally significant interaction between a B-lactam antibiotic and morphine in opiate-dependent animals. The ceftriaxone effect is likely related to its capacity to increase cellular glutamate uptake.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632